Peck, P. J., and Van Voorhis, J.
(dissenting). We dissent and vote to reverse and grant the petitioner’s motion upon the ground that the additional indebtedness of $3,515,243.59 was already secured by previous chattel mortgages upon which the filing fees had been paid, and that to affirm the order appealed from would require petitioner to pay a double filing fee insofar as the instant chattel mortgage is given to secure the same indebtedness.
G-lennon and Cohn, JJ., concur with Dore, J.; Peck, P. J. and Van Yoorhis, J., dissent in opinion.
Order affirmed, with $20 costs and disbursements.